DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-3 and 8-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Regarding independent claim 1, 
Step 1 Analysis: Claim 1 is directed to a storage system, which is directed to a machine, one of the statutory categories. 
Step 2A Prong One Analysis: Claim 1 recite(s) “detect the presence of the symbol on the item”, “identifying information on the symbol related to the item”. The limitations are directed to concepts performed in the human mind, via the use of generic computer components, such as mental processes (concepts performed in the human mind including an observation, evaluation, judgment, opinion). Applicant’s Specification filed 04/21/2020, Paragraphs [0054]-[0055] does not limit what the symbols can be and thus the broadest reasonable interpretation of identifying a symbol encompasses people identifying numbers such as prices, letters such as names of items, and logos etc. (i.e. identifying a logo on a can of soda). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. In particular, the claim only recites additional elements such as a scanner, motherboard, connectors, a touchscreen display, multicore processor, and other components, which are well-known parts of a computer system. The generic computer components (e.g. scanner, touch screen display) are recited at a high-level of generality (e.g. scanning and displaying) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Next the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure the claim amounts to significantly more than an abstract idea. In particular, the claim merely recites “the scanner configured to scan an item for a symbol” and “control the display to display an identity and price of the item”. This merely describes a well-understood, routine, and conventional activity and field of use. See MPEP 2106.05(d) v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition), and MPEP 2106.05(h) vi. Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016). There is no improvement to computer technology or computer functionality MPEP 2106.05(a) nor a particular machine MPEP 2106.05(b) nor a particular transformation MPEP 2106.05(c). Given the above reasons, the generic computer components e.g. host system, storage system, memories are not an Inventive Concept. Thus, the claim is not patent eligible. 

Regarding dependent claim 2, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, this claim discloses a CPU connected to a PCH via a DMI and the PCH connected to an I/O interface with an LPC bus, which is mere well-understood, routine, and conventional activity. See attached NPL, Bypassing IOMMU Protection Against I/O Attacks, Benoit et al, Seventh Latin-American Symposium on Dependable Computing, Page 148 & Figure 4 (Year: 2016)” AND US PGPUB 2020/0057656 to Liu, Paragraph [0004] which discloses that DMI coupled to PCH and an LPC of a PCH are well-understood, routine, and conventional activities. Therefore, the claim is not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. 

Regarding dependent claim 3, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, this claim discloses a plurality of cameras configured to take images through windows (i.e. lenses), which merely describes generic computer technology without an improvement in computer-functionality. See MPEP 2106.05(a), iv. Recording, transmitting, and archiving digital images by use of conventional or generic technology in a nascent but well-known environment, without any assertion that the invention reflects an inventive solution to any problem presented by combining a camera and a cellular telephone, TLI Communications, 823 F.3d at 611-12, 118 USPQ2d at 1747. Therefore, the claim is not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. 

Regarding dependent claim 8, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, this claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of connectors having ports for the components are merely additional elements performing the abstract idea on a generic device i.e., abstract idea and apply it. There is no improvement to computer technology or computer functionality MPEP 2106.05(a) nor a particular machine MPEP 2106.05(b) nor a particular transformation MPEP 2106.05(c). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Additionally, this claim discloses connections to a scale display, speaker, and CDKO which are mere well-understood, routine, and conventional activities. See US PGPUB 2007/0181679 to Stoops, Background Paragraph [0006] which discloses CDKO being well-understood, routine, and conventional AND US PGPUB 2013/0008959 to Adamec, Background Paragraph [0003] which discloses weight scale operator interface and voice speaker being well-understood, routine, and conventional. Therefore, the claim is not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. 

Regarding dependent claim 9, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, this claim discloses a display controlled by processor in a scanner. The generic computer components (e.g. processor in a scanner) are recited at a high-level of generality (e.g. controlling a display) such that it amounts no more than mere instructions to apply the exception using a generic computer component. There is no improvement to computer technology or computer functionality MPEP 2106.05(a) nor a particular machine MPEP 2106.05(b) nor a particular transformation MPEP 2106.05(c). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. 

Regarding dependent claim 10, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, this claim discloses scanning/point of sale functionality are built into the motherboard. The generic computer components (e.g. motherboard) are recited at a high-level of generality (e.g. scanning/point of sale) such that it amounts no more than mere instructions to apply the exception using a generic computer component. There is no improvement to computer technology or functionality MPEP 2106.05(a), iv. Recording, transmitting, and archiving digital images by use of conventional or generic technology in a nascent but well-known environment, without any assertion that the invention reflects an inventive solution to any problem presented by combining a camera and a cellular telephone, TLI Communications, 823 F.3d at 611-12, 118 USPQ2d at 1747. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. 

Regarding independent claim 11, 
Step 1 Analysis: Claim 11 is directed to a method, which is directed to a process, one of the statutory categories. 
Step 2A Prong One Analysis: Claim 11 recite(s) “detecting the presence of an item”, “detecting the presence of the symbol on the item”, “determining an identity of the item based on the symbol”, “obtaining information of the item based on the identity”. The limitations are directed to concepts performed in the human mind, via the use of generic computer components, such as mental processes (concepts performed in the human mind including an observation, evaluation, judgment, opinion). Applicant’s Specification filed 04/21/2020, Paragraphs [0054] & [0055] do not limit what the symbols can be and thus the broadest reasonable interpretation of identifying a symbol encompasses people identifying numbers such as prices, letters such as names of items, and logos etc. (i.e. identifying a logo on a can of soda). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. In particular, the claim merely recites the additional elements “controlling display of the identity and price of the item on a touchscreen display of the SCO”. This merely describes a well-understood, routine, and conventional activity and field of use. See MPEP 2106.05(d), and MPEP 2106.05(h) vi. Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016). There is no improvement to computer technology or computer functionality MPEP 2106.05(a) nor a particular machine MPEP 2106.05(b) nor a particular transformation MPEP 2106.05(c). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element is no more than well-understood, routine and conventional steps that cannot provide an inventive concept. Thus, the claim is not patent eligible. 

Regarding dependent claims 12 & 13, these claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, these claims merely discloses transmitting an identity to a server and receiving an information from the server in response to the identity, which is mere well-understood, routine, and conventional functions. See MPEP 2106.05(d), i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014). Therefore, the claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Regarding dependent claim 14, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, this claim discloses determining whether payment has been initiated after controlling display of identity/price of an item, which is mere data gathering. See MPEP 2106.05(g), iii. Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93. Therefore, the claim is not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Regarding dependent claim 15, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, this claim discloses detecting presence of the item/symbol is based on images of the image/symbol taken by a plurality of cameras, which is mere selecting a particular data source or type of data to be manipulated. See MPEP 2106.05(g), iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016). Therefore, the claim is not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 7, the claim states the limitation “control the display to display an identity and price of the item to no more than about 40ms” but the written description fails to disclose the corresponding structure, material, or acts for the claimed function. Applicant’s Specification filed 04/21/2020, Paragraph [0049] discloses that “image recognition and item identification may be limited to no more than about 40ms to enable adequate advancement of items when being scanned at a checkout counter. When this value exceeds 40ms, it may be unable to maintain an acceptable checkout speed”, but makes no further mention about how the processing of the image is limited to 40ms (i.e. such as a timeout condition in the event of processing reaching 40ms, or which circuitry limits the processing to 40ms). 

Furthermore, claim 19 limitation “decoding the barcode to find the price of the item within 40ms” is rejected for lack of written description for a similar rationale as for the aforementioned claim 7 rejection above. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 7, the claim 7 limitation “control the display to display an identity and price of the item to no more than about 40ms” because “about 40ms” is a relative limitation and it is unclear how close it is to 40ms (i.e. are 1 second, 100 ms, or 39ms “about” 40ms?).
For the purposes of examination, the claim 7 limitation will be interpreted as “control the display to display an identity and price of the item to no more than 40ms”, thus requiring the time limit to be exactly 40ms. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 6, 8, 10-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 2019/0005481) in view of Hicks (US 2019/0228374).

Regarding claim 1, Singh teaches a checkout (CO) (Fig. 1D, Checkout System) comprising: a display (Fig. 1D, 140, Display) configured to provide a visible display for interaction with a user (Paragraph 0027, combined scanner and POS terminal 100 has a variety of POS peripherals connected to the externally facing motherboard interfaces ports including: a main display 130, a customer display 140); and a scanner (Figs. 1A & 1D, 100, Scanner Device) comprising a motherboard (Fig. 1A, Motherboard; Paragraph 0014, combined scanner and POS terminal (device) 100 includes a single motherboard with a variety of processor cores) and a plurality of connectors (Figs. 1A & 1D, Connectors) to connect to the display and a plurality of other components of the CO (Paragraph 0014, motherboard includes a variety of communication ports for interfacing peripheral devices through USB connections, Ethernet connections (through internal USB ports and external-facing USB ports organized as a USB hub, General Purpose Input/Output (GPIO) connections, display connections, a cash drawer connection, and others), the motherboard including a multicore processor configured to control the scanner, the display and the other components (Paragraph 0023, combined scanner and POS terminal 100 includes a main processor with 1-N cores (in an embodiment N is 4 cores) responsible for the main POS application for the combined scanner and POS terminal 100, Unified POS (UPOS) and Java POS applications, barcode decoding applications, the OS, and drivers for the peripherals), the scanner configured to scan an item for a symbol (Fig. 2 Flowchart For System of Figs. 1A & 1D, 220; Paragraph 0041, 220, the on-chip scanner POS transaction manager receives image data from a barcode of an item scanned), detect the presence of the symbol on the item (Fig. 2, 221; Paragraph 0042, 221, the on-chip scanner POS transaction manager obtains the image data from one or more cameras interfaced to a SoC of the scanner and POS terminal by obtaining item image data from an Image Processing Unit (IPU) and bar code image data from a GPU), identify information on the symbol related to the item (Fig. 2, 230; Paragraph 0043, At 230, the on-chip scanner POS transaction manager decodes the barcode into item detail), and control the display to display an identity and price of the item (Fig. 2, 261; Paragraph 0048, at 261, the on-chip scanner POS transaction manager looks up price data in response to the weight data and provides the price data for processing the transaction).
Singh teaches a checkout system used by a person to scan barcodes and display pricing information. Singh does not explicitly teach a self-checkout system with a touchscreen display. 
Hicks teaches a self-checkout (SCO) (Paragraph 0003, customers… checkout via either self-checkout at a register station… Paragraph 0094, Mobile tablet device 101 also includes an EMV/MSR reader for processing customer payment card data by an employee or customer of a retail establishment) comprising: a touchscreen display (Fig. 1b, 143, Touchscreen Display of Device 101) configured to provide a visible display for interaction with a user (Paragraph 0092, the mobile tablet device 101 has a 6'' to 7'' (approx.) diagonal LCD touchscreen display); and a scanner (Figs. 2a-h, 205, Scanner; Paragraph 0099, front half 212 and the back half 226 with a trigger 204 that activates a barcode scanner 205 covered with an exterior bar code scanner lens 205'), the scanner configured to scan an item for a symbol, detect the presence of the symbol on the item, identify information on the symbol related to the item, and control the display to display an identity and price of the item (Paragraph 0096, mobile tablet device in this mode is ready to receive the barcode data from the USB scanner input device and communicates with the POS Store or Cloud Server at the retail facility and the corporate ERP system to obtain specific product information such as, product availability within the store and chain, price and any promotions available).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the checkout to incorporate the teachings of Hicks and include self-checkout capabilities and touchscreen display of identity and pricing information for the barcode scanner of Singh.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of reducing the number of employees required to operate the checkout systems while also increasing customer satisfaction by providing an efficient input modality (See Hicks: Paragraph 0055).

Regarding claim 3, Singh in view of Hicks teaches the SCO of claim 1. Singh further teaches wherein the scanner further comprises a plurality of cameras configured to take images through a plurality of windows (Paragraph 0018, motherboard includes internal support for a bioptic scanner including connections to up to 3 cameras; i.e. camera lenses are windows).

Regarding claim 6, Singh in view of Hicks teaches the SCO of claim 1. Singh further teaches wherein the cores of the processor run an operating system (Paragraph 0028, combined scanner and POS terminal 100 is software agnostic and can run any OS, such as Windows.RTM., Linux.RTM., Android.RTM., and others), driver software to drive the components, a POS application, a universal OPOS or JAVA point of sale (POS) scanning software (Paragraph 0023, main processor with 1-N cores (in an embodiment N is 4 cores) responsible for the main POS application for the combined scanner and POS terminal 100, Unified POS (UPOS) and Java POS applications, barcode decoding applications, the OS, and drivers for the peripherals), and code decoding software to decode a code on the symbol once the symbol is detected, a multicore graphics processor being used to run code region finder software to determine where the symbol is located on the item (Paragraph 0024, motherboard also includes a graphic processor having 1-N cores (in an embodiment N is 3 cores) that support the image processing unit (bioptic scanner) and barcode region finder functionality).

Regarding claim 8, Singh in view of Hicks teaches the SCO of claim 1. Singh further teaches wherein the connectors comprise ports for a scale display, a speaker output (Paragraph 0033, combined scanner and POS terminal 100 includes digital board (SOC/Multi-Chip Carrier device): host coms/IO board that is 12V plus USB 2.0 with latching; power input that is a 12V Buck Converter, scale coms that is USB 2.0 internal to the motherboard; speaker that is audio codec plus AMP) and a Cash Drawer Kick Out (CDKO) port (Paragraph 0033, The I/O board is based on either a high-end United States (U.S.) standard or European (EU) standard and includes: a scanner with 12V USB and power; a printer with 24V USB and power, 2.times.20 display with USB type A; keyboard with USB type A, cash drawer kick out with modular jack).

Regarding claim 10, Singh in view of Hicks teaches the SCO of claim 1. Singh further teaches wherein scanning and point of sale functionality are built into the motherboard (Paragraph 0014, combined scanner and POS terminal (device) 100 includes a single motherboard with a variety of processor cores).

Regarding claim 11, Singh teaches a method of operating a checkout (CO) (Fig. 1D, Checkout System), the method comprising scanning functionality of the CO: detecting the presence of an item (Fig. 2 Flowchart For System of Figs. 1A & 1D, 220; Paragraph 0041, 220, the on-chip scanner POS transaction manager receives image data from a barcode of an item scanned); detecting the presence of a symbol on the item (Fig. 2, 221; Paragraph 0042, 221, the on-chip scanner POS transaction manager obtains the image data from one or more cameras interfaced to a SoC of the scanner and POS terminal by obtaining item image data from an Image Processing Unit (IPU) and bar code image data from a GPU); determining an identity of the item based on the symbol (Fig. 2, 230; Paragraph 0043, At 230, the on-chip scanner POS transaction manager decodes the barcode into item detail); obtaining information of the item based on the identity, the information comprising a price of the item (Fig. 2, 261; Paragraph 0048, at 261, the on-chip scanner POS transaction manager looks up price data in response to the weight data and provides the price data for processing the transaction); and controlling display of the identity and price of the item on a display of the SCO (Fig. 1D, 140, Display).
Singh teaches a checkout system used by a person to scan barcodes and display pricing information. Singh does not explicitly teach a self-checkout system with a touchscreen display. 
Hicks teaches a method of operating a self-checkout (SCO) (Paragraph 0003, customers… checkout via either self-checkout at a register station… Paragraph 0094, Mobile tablet device 101 also includes an EMV/MSR reader for processing customer payment card data by an employee or customer of a retail establishment), the method comprising: controlling display of the identity and price of the item (Paragraph 0096, mobile tablet device in this mode is ready to receive the barcode data from the USB scanner input device and communicates with the POS Store or Cloud Server at the retail facility and the corporate ERP system to obtain specific product information such as, product availability within the store and chain, price and any promotions available) on a touchscreen display of the SCO (Fig. 1b, 143, Touchscreen Display of Device 101).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Hicks and include self-checkout capabilities and touchscreen display of identity and pricing information for the barcode scanner of Singh.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of reducing the number of employees required to operate the checkout systems while also increasing customer satisfaction by providing an efficient input modality (See Hicks: Paragraph 0055).

Regarding claim 12, Singh in view of Hicks teaches the method of claim 11. Singh does not explicitly teach communicating with a server. 
Hicks teaches the method further comprising: transmitting the identity of the item to a server; and receiving the information from the server in response to transmission of the identity of the item (Paragraph 0096, mobile tablet device in this mode is ready to receive the barcode data from the USB scanner input device and communicates with the POS Store or Cloud Server at the retail facility and the corporate ERP system to obtain specific product information such as, product availability within the store and chain, price and any promotions available, available physical and electronic coupons and customer loyalty information).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Hicks and include server communication and information exchange between the checkout and server for products.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of increasing customer experience by providing useful product information such as availability, pricing, and discounts (See Hicks: Paragraph 0096).

Regarding claim 13, Singh in view of Hicks teaches the method of claim 12. Singh does not explicitly teach wherein: the transmission to the server and reception from the server is WiFi-based.
Hicks teaches wherein: the transmission to the server and reception from the server is WiFi-based (Paragraph 0073, Retail Apps are connected to the POS Store or Cloud Server and ERP Cloud system via a combination of Ethernet, Wi-Fi or wireless cellular connectivity, automatically switching between Ethernet and Wi-Fi network connectivity).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Hicks and include WIFI server communication and information exchange between the checkout and server for products.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of increasing customer experience by providing useful product information such as availability, pricing, and discounts (See Hicks: Paragraph 0096).

Regarding claim 14, Singh in view of Hicks teaches the method of claim 11. Singh does not explicitly teach determining when payment is initiated. 
Hicks teaches the method further comprising: determining whether payment has been initiated on the touchscreen display (Paragraph 0076, The customer provides a payment card to the retail store employee which is dipped in the EMV slot or swiped in the MSR slot of the mobile tablet device (upper receiver)… The employee allows the customer to sign their name on the device using a customer signature capture feature of the mobile POS application to complete the transaction) after controlling display of the identity and price of the item on the touchscreen display (Paragraph 0075, The mobile tablet device displays the entire data on the screen, and the retail store employee may discuss these details to the customer allowing the customer to make a purchase decision). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Hicks and include payment detection and processing via the scanner device.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of increasing customer experience by allowing immediate payment opportunities to the customer, thereby enhancing the speed with which transactions are performed.

Regarding claim 15, Singh in view of Hicks teaches the method of claim 11. Singh further teaches wherein detecting the presence of the item and detecting the presence of the symbol on the item is based on images of the item and the symbol taken by a plurality of cameras of the SCO (Paragraph 0018, motherboard includes internal support for a bioptic scanner including connections to up to 3 cameras).

Regarding claim 18, Singh in view of Hicks teaches the method of claim 11. Singh further teaches the method further comprising operating multiple cores of a processor on a motherboard that performs the scanning and run an operating system (Paragraph 0028, combined scanner and POS terminal 100 is software agnostic and can run any OS, such as Windows.RTM., Linux.RTM., Android.RTM., and others), driver software to drive other components of the SCO external to the motherboard, a POS application, a universal OPOS or JAVA POS scanning software (Paragraph 0023, main processor with 1-N cores (in an embodiment N is 4 cores) responsible for the main POS application for the combined scanner and POS terminal 100, Unified POS (UPOS) and Java POS applications, barcode decoding applications, the OS, and drivers for the peripherals), and code decoding software to decode a code on the symbol once the symbol is detected, and operating multiple cores of a graphics processor to run code region finder software to determine where the symbol is located on the item (Paragraph 0024, motherboard also includes a graphic processor having 1-N cores (in an embodiment N is 3 cores) that support the image processing unit (bioptic scanner) and barcode region finder functionality).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 2019/0005481) in view of Hicks (US 2019/0228374) and further in view of Thompson (US 2020/0052519).

Regarding claim 2, Singh in view of Hicks teaches the SCO of claim 1. Singh further teaches wherein the processor comprises a central processing unit connected with an input/output (I/O) interface (Fig. 1A, SoC coupled to Buses).
Singh does not explicitly teach a PCH connected to the CPU via DMI nor the PCH connected to an LPC. 
Thompson teaches wherein the processor comprises a central processing unit connected with a Platform Controller Hub (PCH) via a Direct Media Interface (DMI) (Fig. 1, PCH 130 within Information Handling System 100; Paragraph 0033, PCH 130 may be connected to host processor 105 via a direct media interface (DMI)), the PCH connected with an input/output (I/O) interface via a Low Pin Count (LPC) bus (Paragraph 0033, Examples of communication interfaces and ports that may be provided within PCH 130 include, but are not limited to, a Peripheral Component Interconnect (PCI) interface, a PCI-Express (PCIe) interface, a Universal Serial Bus (USB) interface, a Serial Peripheral Interface (SPI), an Enhanced SPI (eSPI), a Serial AT Attachment (SATA) interface, a Low Pin Count (LPC) interface).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the checkout to incorporate the teachings of Thompson and include a PCH that interconnects the CPU to different peripherals via a DMI and LPC bus/interface.   
One of ordinary skill in the art would be motivated to make the modifications in order to create compatibility with a diverse range of hardware and software peripheral components via the use of well-known and commonly used communication bus protocols, thus complying with industry-wide standards (See Thompson: Paragraphs 0002 & 0026). 

Claims 4 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 2019/0005481) in view of Hicks (US 2019/0228374) and further in view of Ynclino, V (US 2018/0121695).

Regarding claim 4, Singh in view of Hicks teaches the SCO of claim 3. Singh teaches synchronized cameras (Paragraph 0046, SoC activates one or more of the one or more cameras in response to detected motion and records video captured by the one or more cameras). Singh does not explicitly teach wherein the processor controls the cameras to each provide images at a rate of a 30 frames per second, illumination for the images being synchronized among the cameras.
Ynclino, V teaches wherein the processor controls the cameras to each provide images at a rate of a 30 frames per second, illumination for the images being synchronized (Paragraph 0013, change in DOF together with the Illumination is synchronized in such embodiments with the frames rate of the camera.  For example, each second, 30 frames can be captured by some cameras).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the checkout to incorporate the teachings of Ynclino, V and include synchronization between the multiple cameras of Singh to provide 30 frames per second for barcode reading.   
One of ordinary skill in the art would be motivated to make the modifications in order to increase the speed and accuracy of the barcode scanner of Singh (See Ynclino, V: Paragraph 0001).

Regarding claim 16, Singh in view of Hicks teaches the method of claim 15. Singh teaches synchronized cameras (Paragraph 0046, SoC activates one or more of the one or more cameras in response to detected motion and records video captured by the one or more cameras). Singh does not explicitly teach the method further comprising the scanner controlling the cameras to each provide images at a rate of a 30 frames per second, illumination for the images being synchronized among the cameras.
Ynclino, V teaches the method further comprising the scanner controlling the cameras to each provide images at a rate of a 30 frames per second, illumination for the images being synchronized among the cameras (Paragraph 0013, change in DOF together with the Illumination is synchronized in such embodiments with the frames rate of the camera.  For example, each second, 30 frames can be captured by some cameras).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Ynclino, V and include synchronization between the multiple cameras of Singh to provide 30 frames per second for barcode reading.   
One of ordinary skill in the art would be motivated to make the modifications in order to increase the speed and accuracy of the barcode scanner of Singh (See Ynclino, V: Paragraph 0001).

Claims 5 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 2019/0005481) in view of Hicks (US 2019/0228374) and further in view of Sultenfuss (US 2021/0232526).

Regarding claim 5, Singh in view of Hicks teaches the SCO of claim 3. Singh further wherein the connectors comprise USB3 ports, and the processor controls the cameras through the USB3 ports (Paragraph 0022, external port connections include connections for image recovery port, a status LED, power port, Ethernet, 24V USB port, a plurality of 12V USB ports, a COM1 Serial port, 2 USB 3.0 ports) and switch between supplying 24V (Paragraph 0022, 24V USB port) to the cameras (Paragraph 0030, combined scanner and POS terminal 100 can be configured to support any camera interface Mobile Industry Processor Interface (MIPI), USB, etc). 
Singh does not explicitly teach switching between a 5V supply to the cameras. 
Sultenfuss teaches wherein the connectors comprise USB3 ports, and switch between supplying 5V (Fig. 1, Power Supply Unit; Paragraph 0023, Using the high-power conversion circuit of IHS embodiments, multimode USB-C power adapters and/or multimode docking stations may support transmission of voltages up to 60 volts, as well as transmission of supply voltages supported by the USB-PD specifications (e.g., 5V, 9V, 15V, 20V), thus providing multimode charging outputs).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the checkout to incorporate the teachings of Sultenfuss and include USB power supply conversion between 5V and 24V for the peripheral devices of Singh.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of creating compatibility between peripherals that require differing power requirements, thereby increasing the versatility and range of use for the system of Singh (See Sultenfuss: Paragraphs 0003 & 0004).

Regarding claim 17, Singh in view of Hicks teaches the method of claim 15. Singh the method further comprising the scanner controlling power to the cameras through USB3 ports (Paragraph 0022, external port connections include connections for image recovery port, a status LED, power port, Ethernet, 24V USB port, a plurality of 12V USB ports, a COM1 Serial port, 2 USB 3.0 ports) and switching between supplying 24V (Paragraph 0022, 24V USB port) to the cameras (Paragraph 0030, combined scanner and POS terminal 100 can be configured to support any camera interface Mobile Industry Processor Interface (MIPI), USB, etc). 
Singh does not explicitly teach switching between a 5V supply to the cameras. 
Sultenfuss teaches the method further comprising controlling power through USB3 ports and switching between supplying 5V (Fig. 1, Power Supply Unit; Paragraph 0023, Using the high-power conversion circuit of IHS embodiments, multimode USB-C power adapters and/or multimode docking stations may support transmission of voltages up to 60 volts, as well as transmission of supply voltages supported by the USB-PD specifications (e.g., 5V, 9V, 15V, 20V), thus providing multimode charging outputs).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Sultenfuss and include USB power supply conversion between 5V and 24V for the peripheral devices of Singh.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of creating compatibility between peripherals that require differing power requirements, thereby increasing the versatility and range of use for the system of Singh (See Sultenfuss: Paragraphs 0003 & 0004).

Claims 7 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 2019/0005481) in view of Hicks (US 2019/0228374) and further in view of Giordano (US 2018/0137319).

Regarding claim 7, Singh in view of Hicks teaches the SCO of claim 1. Singh further teaches wherein the processor is configured to detect the presence of the symbol on the item, identify information on the symbol related to the item, and control the display to display an identity and price of the item (Fig. 2, 261; Paragraph 0048, at 261, the on-chip scanner POS transaction manager looks up price data in response to the weight data and provides the price data for processing the transaction).
Singh does not explicitly teach displaying the identity and price within 40ms. 
Giordano teaches wherein the processor is configured to detect the presence of the symbol on the item, identify information on the symbol related to the item, and control the display (Fig. 1, 112, Display) to display an identity and price of the item to no more than 40ms (Fig. 5, Frame Time; Paragraph 0036, the image sensor 108 produces a full image frame approximately every 16.67 milliseconds… Paragraph 0049, full frame, made up of the two partial frame images, is shifted to the memory unit 104 after a pulse 164 in a read out signal 170 is detected by the processor 102.  Barcode identification, pattern recognition, and decoding applications may then be utilized to obtain the data represented by each code.  The exemplary frame time in FIG. 5 is based on a barcode scanner with a sixty frames per second (60 fps) speed, though other frame rates may be suitable).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the checkout to incorporate the teachings of Giordano and include barcode recognition and display within 40ms.   
One of ordinary skill in the art would be motivated to make the modifications in order to increase the speed of barcode processing, thus improving customer convenience when purchasing goods (See Giordano: Paragraphs 0007-0009).

Regarding claim 19, Singh in view of Hicks teaches the method of claim 11. Singh further teaches the method further comprising limiting detecting the presence of a barcode on the item (Fig. 2, 210, Initiate a Transaction), extracting the barcode from the scanning (Fig. 2, 220, Receive Image Data from a Barcode), decoding the barcode to find the price of the item (Fig. 2, 230, Decode Barcode), controlling the display to display the identity (Fig. 2, 261; Paragraph 0048, at 261, the on-chip scanner POS transaction manager looks up price data in response to the weight data and provides the price data for processing the transaction), and controlling a printer of the CO to print a receipt (Paragraph 0027, combined scanner and POS terminal 100 has a variety of POS peripherals connected to the externally facing motherboard interfaces ports including: a main display 130, a customer display 140, a receipt printer 150).
Singh does not explicitly teach displaying the identity and price within 40ms. 
Giordano teaches decoding the barcode to find the price of the item within 40ms (Fig. 5, Frame Time; Paragraph 0036, the image sensor 108 produces a full image frame approximately every 16.67 milliseconds… Paragraph 0049, full frame, made up of the two partial frame images, is shifted to the memory unit 104 after a pulse 164 in a read out signal 170 is detected by the processor 102.  Barcode identification, pattern recognition, and decoding applications may then be utilized to obtain the data represented by each code.  The exemplary frame time in FIG. 5 is based on a barcode scanner with a sixty frames per second (60 fps) speed, though other frame rates may be suitable), controlling the display to display the identity (Fig. 1, 112, Display).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Giordano and include barcode recognition and display within 40ms.   
One of ordinary skill in the art would be motivated to make the modifications in order to increase the speed of barcode processing, thus improving customer convenience when purchasing goods (See Giordano: Paragraphs 0007-0009).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 2019/0005481) in view of Hicks (US 2019/0228374) and further in view of Durieux (US 10,726,681).

Regarding claim 9, Singh in view of Hicks teaches the SCO of claim 1. Singh teaches wherein the display is controlled by the processor in the scanner (Fig. 1D, 140, Display Peripheral). Singh does not explicitly teach wherein the display is a dummy terminal that is controlled by the processor in the scanner and does not have a motherboard.
Durieux teaches wherein the display is a dummy terminal (Fig. 3, 301, Peripheral Device) that is controlled by the processor (Fig. 3, 300, Payment Interface Device 300 with Processors) in the scanner and does not have a motherboard (Col. 9, Lines 19-20, the peripheral device 301 does not include a microprocessor).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the checkout to incorporate the teachings of Durieux and use a dummy display for the checkout system of Singh.   
One of ordinary skill in the art would be motivated to make the modifications in order to prevent external processors from accessing secure data on the checkout system, thus increasing the security functionality of the checkout system of Singh (See Durieux: Col. 1, Lines 31-40).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2018/0068291 to Kakino discloses a self-checkout terminal with processor and associated connectors. 
US PGPUB 2021/0192486 to Uchimura discloses a checkout terminal with processors that manage a scanner device. 
US PGPUB 2012/0000976 to Rollyson discloses a checkout barcode scanner capable of immediately scanning an item within a fraction of a second. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716. The examiner can normally be reached 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY Z WANG/Examiner, Art Unit 2184